department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita tl-n-1157-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel associate chief_counsel income_tax accounting cc ita from subject request for field_service_advice this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend p s b a year year year year date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh tl-n-1157-00 dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer issue sec_1 when a debtor defaults on a note sells the property encumbered as security for the note and transfers the proceeds to the creditor is the entire transaction taxed as a sale_or_exchange or is the reduction of debt taxed separately as income from the discharge_of_indebtedness under the facts of this case is the underlying debt recourse or nonrecourse if the debt is nonrecourse what are the tax consequences to the debtor if the debt is recourse what are the tax consequences to the debtor whether in the alternative assuming the loan in issue is a recourse loan the parent_corporation must include in income its excess_loss_account in the stock of the debtor-subsidiary pursuant to sec_1_1502-19 conclusion sec_1 the entire transaction is a sale_or_exchange for purposes of sec_61 and sec_1001 the debt is nonrecourse because the debt is nonrecourse the entire amount of the debt is considered to be the amount_realized for purposes of determining gain_or_loss no part of the transaction is taxed as cancellation of debt under sec_61 in the alternative if the debt is recourse the amount of the debt that exceeds the fair_market_value of the underlying property is taxable under sec_61 as ordinary_income if the taxpayer was insolvent the discharge_of_indebtedness income is excluded from gross_income under sec_108 and the attribute reduction rules of sec_108 and sec_1017 apply we believe that the taxpayer was insolvent tl-n-1157-00 in the alternative assuming the loan in issue is a recourse loan the parent_corporation must include in income its excess_loss_account in the stock of the debtor-subsidiary pursuant to sec_1_1502-19 facts the taxpayer is an affiliated_group_of_corporations filing on a consolidated basis the common parent of the consolidated_group is p at all times relevant herein both p and s had the same president a the same chief financial officer and the same address p created s a subsidiary during the year ended in year p made an initial capital_contribution to s of dollar_figurea p formed s with the intention of having it construct hydroelectric plants in year b provided a loan to s to finance the project in conjunction with the loan the parties executed an assignment and a deed_of_trust providing that the collateral for the loan was any interest s had in the land and hydroelectric plants including all assets all income and all personal_property related to the hydroelectric plants in addition p guaranteed the loan and executed a pledge agreement pursuant to which it pledged the stock of s as additional security for the loan upon completion of the construction the construction loan was converted into a term_loan the loan agreement in the amount of dollar_figureb the title of the loan agreement was limited recourse project funding agreement this funding agreement stated that s had to give an administrative agent a dollar_figurec line of credit or put dollar_figurec cash in a bank account as security for b in case s failed to repay the note the deed_of_trust stated that the collateral for the loan was any interest s had in the land and hydroelectric plants including all assets all income and all personal_property related to the hydroelectric plants this collateral is almost everything that s owned at the time it entered into the loan agreement the pledge agreement stated that p pledged the stock of s as additional security for the loan the pledge agreement also stated that p guaranteed s's loan the assignment stated that s provided all of its rights title and interest in the hydroelectric projects as additional collateral for the loan none of the documents related to the loan specifically state that s will be liable for the loan if the collateral and other security interests are insufficient to cover the amount due on the note s chose to provide a dollar_figurec letter_of_credit rather than provide dollar_figurec in cash the original construction loan provided for draws up to dollar_figured after completion of construction the loan was to be paid down to dollar_figureb the purpose of this letter_of_credit was to assure that s would pay the loan down to dollar_figureb when construction was complete because the loan balance was dollar_figureb when construction was completed b did not draw on the letter_of_credit tl-n-1157-00 during the period beginning in year and ending on date p made additional capital contributions to s totaling dollar_figuree nevertheless the operation was unsuccessful s defaulted on its payments to b on date p s and b executed an amicable resolution agreement the ar agreement clause g of the opening recitals to the ar agreement states that b ased upon s’s payment defaults under the loan agreement b has the present right to commence proceedings to foreclose the lien of the deed_of_trust and to assume ownership of the shares pledged pursuant to the pledge agreement clause h of the opening recitals states that s and p have informed b that they are prepared to cooperate with b to facilitate b’s efforts to realize value on its interest pursuant to the loan documents clause i of the opening recitals explains that p has requested that b consent to the transfer of certain assets to s that such assets not be subject_to any lien of b and that b not exercise its rights pursuant to the pledge agreement pursuant to article of the ar agreement b agreed to refrain from immediate initiation of formal proceedings to enforce its rights under the loan agreement and to enter into a covenant not to sue s and p upon the successful sale of the projects in turn s and p agreed to cooperate with b in its efforts to realize value on its interest pursuant to the loan agreement including prompt delivery of full complete and exclusive possession of the projects and or the shares of s to such party or parties as b might direct on date s entered into another agreement with a third party and b whereby it agreed to sell the plants to the third party and give the proceeds to b in satisfaction of the remaining debt the recitals to the purchase agreement provide in part b b provided the financing for the projects and the total amount of indebtedness owed by seller to b in connection with such financing the indebtedness exceeds the purchase_price payable by buyer for the projects under this agreement c the recourse indebtedness is secured_by the projects and related assets d b has an agreement with seller under which a portion of the indebtedness will be forgiven and then the projects will be sold in lieu of foreclosure e to facilitate the sale of the projects and related assets for their current fair_market_value b desires to discharge a portion of the indebtedness prior to such sale so as to reduce the indebtedness to an tl-n-1157-00 amount equal to the current fair_market_value of the projects and related assets sec_1 of the purchase agreement provides in part sec_1 reduction of indebtedness a in order to reduce the indebtedness to an amount equal to the current fair_market_value of the projects and the assets immediately prior to the closing date b shall discharge and forgive a sufficient amount of the indebtedness to reduce the indebtedness after giving effect to such discharge to dollar_figuref d the reduction of the indebtedness shall occur prior to the sale of the assets pursuant to sec_2_1 and prior to buyer’s payment of the purchase_price for such assets pursuant to sec_3_1 sec_2 b of the purchase agreement provides in part b b acknowledges that p intends to make capital contributions of certain assets to seller both concurrently with the forgiveness of the indebtedness and or after the closing date b agrees that it will hold no security_interest in such assets and that it will have no recourse against such assets with respect to the indebtedness sec_3 of the purchase agreement sets forth provisions regarding the purchase_price sec_3_1 of the purchase agreement provides sec_3_1 payment the purchase_price that buyer will pay to seller and deliver to b on behalf of seller for the assets shall be an amount equal to dollar_figuref as the same may be adjusted pursuant to sec_3_2 the purchase_price in consideration of the sale of the assets to buyer pursuant to sec_2_1 on the closing date buyer shall on behalf of seller pay to b an amount equal to the purchase_price by wire transfer in immediately available funds to an account designated by b section of the purchase agreement provides in part section conditions precedent to the obligations of buyer the obligations of buyer to acquire and pay for the assets and to assume the obligations and liabilities described in sec_4 a at the closing are subject_to the satisfaction or waiver in writing by buyer on or prior to the closing date of the following conditions sec_4 a of the purchase agreement listed only certain obligations and liabilities arising after the closing date tl-n-1157-00 j b shall have released its liens encumbering the projects and the assets and the conveyance documents evidencing such release of liens shall have been recorded or filed in such places and offices as the title company issuing the title insurance_policy described in section h or buyer may reasonably require section of the purchase agreement provides in part section conditions precedent to the obligations of seller and sumitomo the obligations of seller to sell the assets and of b to release its liens encumbering the assets at the closing are subject_to the satisfaction or waiver in writing by b on its own behalf and on behalf of seller on or prior to the closing date of the following conditions a buyer shall have delivered to b on behalf of seller the purchase_price in accordance with sec_3_1 p decided to contribute assets to s at the same time that b discharged s's debt on date p entered into a contribution agreement with s stating that concurrently with the cancellation of s's indebtedness to b p would contribute assets to s an undated document titled unanimous written consent of directors of p companies states p shall make the capital contributions to s evidenced by the attached contribution agreement with such contributions to occur and take effect simultaneously with the cancellation on date of certain s indebtedness to b emphasis added consistent with the contribution agreement and the unanimous written consent of directors of p b signed a document relieving s of the debt on date however the deeds transferring the real_property from p to s were executed on date date is one day before date a was the president of both p and s at the time the deeds were executed and b released the debt a executed the deeds transferring the property from p to s in addition to the real_property p contributed to s on date p made an additional_contribution to s consisting of dollar_figureg of cash on date when the debt was discharged the principal and interest outstanding on the loan totaled dollar_figureh the proceeds from the sale of the plants totaled dollar_figuref s applied the dollar_figuref to the dollar_figureh of debt and b forgave the difference of dollar_figurei except for the assets contributed the date purchase agreement and the date amicable resolution agreement do not discuss when the contribution of the real_property from p to s will occur in relation to the cancellation of the debt the amicable resolution agreement states that p plans to transfer assets to s and b agrees not to claim an interest in any of the contributed assets but does not state the date such contribution will occur tl-n-1157-00 by p s did not have any assets on date after selling the plants and applying the proceeds to the outstanding debt a balance_sheet for s as of date reflected cash of dollar_figurel prepaid expenses the projects plant and land and accumulated depreciation s’s adjusted_basis in the projects equaled dollar_figurem as of date p maintains that the real_property that p contributed to s had a fair_market_value of dollar_figurej approximately dollar_figurek of this was depreciable improvements p purchased these assets from two corporations controlled by a the controlling shareholder of p this purchase occurred on date the same day that p contributed these assets to s on its accounting_records p accounted for the transaction by debiting property and crediting notes payable then debiting investment in s and crediting property s accounted for the transaction by debiting property and crediting capital contributions as previously stated the s_corporations executed deeds on date transferring title to s on the same day s executed deeds transferring the assets to p representatives of p have stated that the assets were transferred to s for the purpose of converting s into p's real_property holdings entity they stated that p intended to contribute the assets simultaneously with the debt_discharge rather than before the discharge because p wanted to avoid a b claim against the contributed assets on its consolidated_return for the fiscal_year ending in year p reported s's sale of the assets p reported a sales_price of dollar_figuren and a basis in the assets sold of dollar_figurem which resulted in a capital_gain of dollar_figureo because s claims that it was insolvent immediately before p contributed assets to it s excluded the dollar_figurep from income under sec_108 on the return p did not make an election to first reduce the basis of depreciable_property under sec_108 p reduced the basis in the assets transferred to s by dollar_figurep p claims that the discharge does not require it to recognize s's excess_loss_account because s reduced the basis of these assets the taxpayer claims that the b loan to s was recourse law and analysis introduction the proper treatment of a transaction in which property is disposed of in connection with the relief of a debt obligation may depend on whether the debt is recourse or nonrecourse if the debt is nonrecourse and the debt is discharged in connection with the sale_or_other_disposition of the property the full amount of debt is treated as part of the amount_realized and the transaction is treated as a capital_gain or loss under sec_61 and sec_1001 sec_1_1001-2 and 461_us_300 accordingly no part of such a tl-n-1157-00 transaction represents discharge_of_indebtedness income taxable under sec_61 and the exclusions under sec_108 do not apply to the transaction on the other hand if the debt is recourse and as part of the sale the debtor is relieved from the requirement to make payments on that debt the transaction is a bifurcated one pursuant to sec_1_1001-2 and sec_1_1001-2 example in such a case gain_or_loss is recognized up to the fair_market_value of the property and the balance of any debt discharged in the transaction is covered by sec_61 and potentially subject_to the rules in sec_108 thus the amount discharged could be excludible from income under sec_108 if the taxpayer were insolvent in such a case the taxpayer would have to reduce its tax_attributes under sec_108 in this case the taxpayer argues that the debt was recourse that this is a transaction that gave rise to discharge_of_indebtedness income and that it was insolvent as a result the taxpayer would have had to and in fact did reduce its attributes in the tax_year following the discharge but not report an amount_realized to the extent it exceeded the sale price fair_market_value of the underlying property issue generally sec_61 defines gross_income as all income from whatever source derived included in gross_income are gains derived from dealings in property under sec_61 and income from the discharge_of_indebtedness under sec_61 sec_1001 governs the computation of gains derived from dealings in property and provides that gain shall be the excess of the amount_realized from a sale_or_other_disposition of property over the adjusted_basis in the property sec_1_1001-2 provides that the amount_realized from the sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition when an interest in property is transferred in exchange for an assumption or discharge of liabilities the assumed_liabilities are included in the amount_realized as if the money had been paid to the seller and then paid over to the creditor 461_us_300 73_tc_15 this is also true when a taxpayer agrees to surrender property in exchange for cancellation of debt in a foreclosure sale or in a transfer in lieu of foreclosure briarpark ltd v commissioner tcmemo_1997_298 aff'd 163_f3d_313 5th cir when a debt is forgiven gross_income includes the income from the discharge we are assuming for purposes of this advice that the sale price and fair_market_value were equivalent tl-n-1157-00 of the debt_cancellation of indebtedness produces income to the debtor in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge the determination of whether income is produced through cancellation of debt or through the sale of property in exchange for an assumption of debt is not always clear however as a general matter courts have tended to interpret the term sale_or_exchange broadly and the term discharge_of_indebtedness narrowly slain v commissioner tcmemo_1989_221 rev'd in part on other grounds 932_f2d_598 7th cir further when a debt is discharged or reduced as a result of the debtor's transfer of property to his creditor or a third party the transaction is treated as a sale_or_exchange of property subject_to the recognition provisions of sec_1001 73_tc_370 act 1980_1_cb_1 in this case on date s was in default on the b note on date s agreed to sell the assets in which b held a security_interest b released s from liability after receiving the proceeds of the sale we believe that the entire transaction should be treated as a sale_or_exchange and not as a transaction in which there were two separate transactions one being a reduction of debt under sec_61 and the second being a sale of the property under sec_61 issue we think that the loan from b to s was nonrecourse the original promissary note characterized the transaction as a limited recourse project loan agreement we view this together with the terms of the agreement as limiting the recourse of b to the assets that were specifically encumbered by the deed_of_trust and other relevant documents our review of california case law suggests that the term limited recourse loan is the same as the term nonrecourse loan within the meaning of sec_1_1001-2 see eg bank one texas v pollack cal app 4th river bank america v diller cal app 4th in in the matter of the appeal of merle r haggard and leona williams no 90a-1117-tl california state board_of equalization 94-sbe-010 date cal tax lexi sec_482 the state board_of equalization held that a limited recourse loan was a nonrecourse loan for purposes of the at-risk_rules under sec_465 moreover while the tax treatment of viewing the debt_discharge and the sale as two separate transactions would not affect the result if the debt were recourse it would make a significant difference if the debt were nonrecourse revrul_91_31 1991_1_cb_18 provides that discharge of a nonrecourse debt independent of the disposition of the underlying collateral is taxable as discharge_of_indebtedness income this case is distinguishable from revrul_91_31 because the facts in that revenue_ruling did not involve the sale_or_exchange of the encumbered property briarpark ltd supra tl-n-1157-00 numerous federal tax cases have treated loans denominated as limited recourse as being the same as nonrecourse see eg 86_tc_360 89_tc_423 investment research associates v commissioner tcmemo_1999_407 santulli v commissioner tcmemo_1995_458 wimpie v commissioner tcmemo_1994_41 in summary the rights of a creditor with respect to a limited recourse loan are not as great as the rights of a creditor with respect to a recourse loan in this case we conclude that b could not have for example attached assets of s that were not specifically mentioned in the loanagreement accordingly the loan was nonrecourse for purposes of sec_1_1001-2 we recommend you take the position that the debt is nonrecourse issue if the debt is nonrecourse the amount_realized is the full amount of debt discharged sec_1_1001-2 461_us_300 the fair_market_value of the property is irrelevant sec_1 b as the regulation provides with respect to nonrecourse debt the fact that the fair_market_value of the property is less than the amount of the liabilities it secures does not prevent the full amount of those liabilities from being treated as money received from the sale_or_other_disposition of the property thus if the note is nonrecourse any income from the sale of the property would be treated as a capital_gain issue if the debt is recourse the amount_realized is the property’s fair_market_value the debtor also realizes debt_discharge income to the extent the debt discharged exceeds the property's fair_market_value see sec_1_1001-2 a and c example however the debtor can exclude the debt_discharge from income if the debtor is insolvent sec_108 thus if the note is recourse any income from the sale of the property is potentially part capital_gain and part discharge_of_indebtedness income here the fair_market_value of the property sold was dollar_figuref when the debt was discharged the amount outstanding on the loan totaled dollar_figureh 86_tc_655 aff’d 856_f2d_1169 8th cir if the note was recourse s must recognize a capital_gain of dollar_figuref the amount_realized less its basis in the assets sold of dollar_figurem or which equals dollar_figurer s would also recognize discharge_of_indebtedness income of dollar_figureh the total debt discharged less dollar_figuref the fair_market_value of the property sold or dollar_figurei tl-n-1157-00 if s were solvent s would recognize the full amount of discharge_of_indebtedness as ordinary_income however if s were insolvent sec_108 would exclude the discharge_of_indebtedness income sec_108 provides for purposes of this section the term insolvent means the excess of liabilities over the fair_market_value of assets with respect to any discharge whether or not the taxpayer is insolvent and the amount by which the taxpayer is insolvent shall be determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge taking into account the discharged debt but not the contributed assets s was insolvent the question here is whether the assets that were contributed by p to s simultaneously with the debt_discharge should be taken into account for purposes of determining solvency with respect to basis sec_108 requires basis to be reduced under the rules provided in sec_1017 with respect to the timing of basis_reduction sec_1017 states that the reduction in basis_of_property is to be made in property held by the taxpayer at the beginning of the taxable_year following the taxable_year in which the discharge occurs however in determining the amount of basis that can be reduced sec_1017 provides that in such a case the reduction in basis shall not exceed the excess of the aggregate of the basis of the property held by the taxpayer immediately after the discharge over the aggregate of the liabilities of the taxpayer immediately after the discharge according to the legislative_history the attribute reduction provisions in sec_108 and sec_1018 were intended to give flexibility to the debtor to account for a debt_discharge_amount in a manner most favorable to the debtor’s tax situation while at the same time carrying out the congressional intent of deferring but eventually collecting within a reasonable period tax on ordinary_income realized from debt_discharge s rep no 96th cong 2d sess 1980_2_cb_620 we think that the contributed assets are not taken into account immediately before the discharge for purposes of determining whether the taxpayer is insolvent but are taken into account immediately after the discharge for purposes of determining how much basis the taxpayer must reduce this limitation does not apply if the taxpayer elects first to reduce the basis of depreciable_property under sec_108 this election was not made in this case tl-n-1157-00 assets are routinely transferred to creditors in partial satisfaction of debt and since the two actions are interdependent such transfers generally occur in the split instant between immediately before and immediately after the discharge in this case immediately before the discharge s’s assets included s’s plants or the proceeds from their sale immediately after the discharge those assets had been transferred away while the legislative_history may not specifically focus on this practice congress was clearly aware of it in this case in addition to a transfer from the debtor there was a transfer of assets to the debtor simultaneous with the discharge while it could be argued that congress anticipated the former not the latter and that congress only intended for transfers of assets to the creditor to be taken into account simultaneously with the discharge it is difficult if not impossible to reach such implicit limitations into the language of the relevant code provisions accordingly we would give the impacted code provisions their literal meaning in this situation because s’s liabilities immediately before the discharge exceeded its assets it was insolvent issue sec_1_1502-32 sec_1_1502-32 provides rules for adjusting the basis of the stock of a subsidiary s owned by another member p sec_1_1502-32 negative adjustments under sec_1_1502-32 may exceed p’s basis in s’s stock the resulting negative_amount is p’s excess_loss_account ela in s’s stock sec_1_1502-32 sec_1_1502-19 sec_1_1502-19 provides rules for a member of a consolidated_group p to include in income its excess_loss_account in the stock of another member s the purpose of the excess_loss_account is to recapture in consolidated_taxable_income p’s negative adjustments with respect to s’s stock eg under sec_1_1502-32 from s’s deductions losses and distributions to the extent the negative adjustments exceed p’s basis in the stock sec_1_1502-19 sec_1_1502-19 provides b excess_loss_account taken into account as income or gain-- general_rule if p is treated under this section as disposing of a share of s’s stock p takes into account its excess_loss_account in the share as income or gain from the disposition except as provided in paragraph b of this tl-n-1157-00 section the disposition is treated as a sale_or_exchange for purposes of determining the character of the income or gain nonrecognition or deferral-- i in general ii nonrecognition or deferral inapplicable if p’s income or gain under paragraph b of this section is from a disposition described in paragraph c ii or iii of this section relating to deconsolidations and worthlessness the income or gain is taken into account notwithstanding any nonrecognition or deferral rules even if the disposition is also described in paragraph c i of this section for example if p transfers s’s stock to a nonmember in a transaction to which sec_351 applies p’s income or gain from the excess_loss_account is taken into account emphasis added sec_1_1502-19 provides in relevant part c disposition of stock for purposes of this section in general p is treated as disposing of a share of s’s stock iii worthlessness at the time- a substantially_all of s’s assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes eg under sec_165 or sec_1_1502-80 or if s’s asset is stock of a lower-tier member the stock is treated as disposed of under this paragraph c an asset of s is not considered to be disposed of or abandoned to the extent the disposition is in complete_liquidation of s or is in exchange for consideration other than relief from indebtedness emphasis added b an indebtedness of s is discharged if any part of the amount discharged is not included in gross_income and is not treated as tax-exempt_income under sec_1_1502-32 or c a member takes into account a deduction or loss for the uncollectibility of an indebtedness of s and the deduction or loss is not matched in the same sec_1_1502-19 provides that gain under this section is treated as ordinary_income to the extent of the amount by which s is insolvent within the meaning of sec_108 immediately before the disposition for this purpose s’s liabilities include any amount to which preferred_stock would be entitled if s were liquidated immediately before the disposition and any former liabilities that were discharged to the extent the discharge was treated as tax-exempt_income under sec_1_1502-32 ii c special rule for discharges tl-n-1157-00 tax_year by s’s taking into account a corresponding amount of income or gain from the indebtedness in determining consolidated_taxable_income sec_1_1502-32 provides in relevant part c discharge_of_indebtedness income-- in general discharge_of_indebtedness income of s that is excluded from gross_income under sec_108 is treated as tax-exempt_income only to the extent the discharge is applied to reduce tax_attributes eg under sec_108 or sec_1017 discharge of s’s indebtedness is treated as applied to reduce tax_attributes only to the extent the attribute reduction is taken into account as a reduction under paragraph b iii of this section sec_1_1502-32 provides in relevant part iii noncapital nondeductible expenses-- a in general s’s noncapital nondeductible expenses are its deductions and losses that are taken into account but permanently disallowed or eliminated under applicable law in determining its taxable_income or loss and that decrease directly or indirectly the basis of its assets or an equivalent amount for example s’s federal taxes described in sec_275 and loss not recognized under sec_311 are noncapital nondeductible expenses similarly if a loss carryover eg under sec_172 or sec_1212 attributable to s expires or is reduced under sec_108 it becomes a noncapital nondeductible expense at the close of the last tax_year to which it may be carried however if s sells and repurchases a security subject_to sec_1091 the disallowed loss is not a noncapital nondeductible expense because the corresponding basis adjustments under sec_1091 prevent the disallowance from being permanent b nondeductible basis recovery any other decrease in the basis of s’s assets or an equivalent as described in paragraph b iv b of this section may be a noncapital nondeductible expense to the extent that the decrease is not otherwise taken into account in determining stock basis and is permanently eliminated for purposes of determining s’s taxable_income or loss whether a decrease is so treated is determined by taking into account both the purposes of the code or regulatory provision resulting in the decrease and the purposes of this section for example s’s noncapital nondeductible expenses include any basis_reduction under sec_50 sec_1017 sec_1059 sec_1 b or sec_1 g emphasis added sec_1_1502-19 the anti-avoidance rule provides that if any person acts with a principal purpose contrary to the purposes of the section to avoid the effect of the rules of the section or apply the rules of the section to avoid the effect tl-n-1157-00 of any other provision of the consolidated_return_regulations adjustments must be made as necessary to carry out the purposes of the section examples illustrating the principles of sec_1_1502-19 are provided for in paragraph g of the section example sec_5 and of sec_1_1502-19 pertaining to worthlessness provide g examples for purposes of the examples in this section unless otherwise stated p owns all shares of the only class of s’s stock and s owns all shares of the only class of t’s stock the stock is owned for the entire year t owns no stock of lower-tier members the tax_year of all persons is the calendar_year all persons use the accrual_method of accounting the facts set forth the only corporate activity all transactions are between unrelated persons and tax_liabilities are disregarded the principles of this section are illustrated by the following examples example worthlessness a facts p forms s with a dollar_figure contribution and s borrows dollar_figure for year s has a dollar_figure ordinary_loss that is carried over as part of the group’s consolidated_net_operating_loss for year p has dollar_figure of ordinary_income and s has a dollar_figure ordinary_loss under sec_1_1502-32 s’s loss results in p having a dollar_figure excess_loss_account in s’s stock during year the value of s’s assets without taking s’s liabilities into account continues to decline and s’s stock becomes worthless within the meaning of sec_165 without taking into account sec_1_1502-80 for year s has dollar_figure of ordinary_income b analysis under paragraph c iii a of this section p is not treated as disposing of s’s stock in year solely because s’s stock becomes worthless within the meaning of sec_165 taking s’s liabilities into account in addition because s’s stock is not treated as worthless sec_382 does not prevent the year consolidated_net_operating_loss carryover from offsetting s’s dollar_figure of income in year c discharge_of_indebtedness the facts are the same as in paragraph a of this example except that instead of s’s stock becoming worthless within the meaning of sec_165 s’s creditor discharges dollar_figure of s’s indebtedness during year s is insolvent by more than dollar_figure before the discharge the discharge is excluded from the p group’s gross_income under sec_108 and dollar_figure of the dollar_figure consolidated_net_operating_loss carryover attributable to s is eliminated under sec_108 under sec_1_1502-32 s’s dollar_figure of discharge income is treated as tax-exempt_income because there is a corresponding decrease under sec_1_1502-32 for elimination of the loss carryover under paragraph c iii b of this section p is treated as disposing of s’s stock if the amount discharged is not included in gross_income and is not treated as tl-n-1157-00 tax-exempt_income under sec_1_1502-32 because the discharge is treated as tax-exempt_income p is not treated as disposing of s’s stock by reason of the discharge example avoiding worthlessness a facts p forms s with a dollar_figure contribution and s borrows dollar_figure for year sec_1 through s has a dollar_figure ordinary_loss that is absorbed by the group under sec_1_1502-32 s’s loss results in p having a dollar_figure excess_loss_account in s’s stock s defaults on the indebtedness but the creditor does not discharge the debt or initiate collection procedures at the beginning of year s ceases any substantial operations with respect to the assets but maintains their ownership with a principal purpose to avoid p’s taking into account its excess_loss_account in s’s stock b analysis under paragraph c iii a of this section p’s excess_loss_account on each of its shares of s’s stock ordinarily is taken into account at the time substantially_all of s’s assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes under paragraph e of this section however s’s assets are not taken into account at the beginning of year for purposes of applying paragraph c iii a of this section consequently s is treated as worthless at the beginning of year and p’s dollar_figure excess_loss_account is taken into account ii analysis the first two of the three tests for worthlessness under sec_1 c iii are implicated in the instant case the third test under sec_1_1502-19 is not implicated because a nonmember issued and held the debt overview the facts indicate that the debt was forgiven well before the contribution of assets and therefore the test for worthlessness under sec_1 c iii b has been satisfied outright even assuming otherwise the anti- avoidance rule_of sec_1_1502-19 may be asserted in the alternative under the theory that the principal purpose for the contributions of property by p was to avoid having to take the ela into income due to worthlessness under sec_1_1502-19 and therefore the contributions are not taken into account for purposes of applying that section as another alternative sec_1_1502-19 may also be implicated under the theory that all of s’s assets were disposed of in substance in exchange for relief from indebtedness this test is complicated somewhat by the contribution of assets and the subsequent operation of the entity however the anti-avoidance tl-n-1157-00 rule may likewise be asserted under the theory that the principal purpose for the contributions of property by p was to avoid having to take the ela into income due to worthlessness under sec_1_1502-19 finally for purposes of applying the anti-avoidance rule_of sec_1 e in this case under either of the above alternatives s should not be required to reduce basis in the contributed_property under sec_108 or sec_1017 application of sec_1_1502-19 and the anti-avoidance rule under the test provided by sec_1_1502-19 stock of a member is deemed worthless if an indebtedness of the member is discharged and any part of the amount discharged is not included in gross_income eg pursuant to sec_108 and is not treated as tax-exempt_income under sec_1_1502-32 ie is not applied to reduce tax_attributes of the member discharge_of_indebtedness income of a member that is excluded from gross_income under sec_108 is treated as tax-exempt_income only to the extent the discharge is applied to reduce tax_attributes eg under sec_108 or sec_1017 sec_1_1502-32 discharge of a member’s indebtedness is treated as applied to reduce tax_attributes only to the extent the attribute reduction is taken into account as a reduction under sec_1_1502-32 id pursuant to sec_1_1502-32 s’s noncapital nondeductible expenses include any basis_reduction under sec_1017 with respect to the first prong of the test the taxpayer excluded the total amount discharged from gross_income pursuant to sec_108 therefore the first prong of the test for worthlessness under sec_1_1502-19 is satisfied with respect to the second prong of the test the taxpayer applied the total amount discharged to reduce tax_attributes of s specifically pursuant to sec_108 and sec_1017 s reduced its basis in the nondepreciable and depreciable_property contributed by p prior to the end of the taxable fiscal_year in which the debt was discharged however we believe the facts support a finding that part if not all of the amount discharged and not included in gross_income should not have been applied to reduce basis in the real and depreciable_property contributed as follows because the taxpayer excluded its discharge_of_indebtedness income pursuant to sec_108 and did not make an election under sec_108 the limitation under sec_1017 applies to the depreciable as well as nondepreciable_property contributed in this case consequently the reduction in basis under sec_1017 cannot exceed the excess of the tl-n-1157-00 aggregate of the bases of the property held by the taxpayer immediately after the discharge over the aggregate of the liabilities of the taxpayer immediately after the discharge arguably the discharge was effected as early as date the date of the ar agreement if not sooner and no later than date the date of the purchase agreement both of these dates are more than one month before the contribution of the real and depreciable_property by p no earlier than date therefore s did not hold the nondepreciable and depreciable_property contributed by p immediately after the discharge and such property is not included in calculating the sec_1017 limitation the facts presented to us indicate that the aggregate basis in all of the property held by s immediately after the discharge which occurred in substance no later than date was much less than its aggregate liabilities immediately after the discharge therefore the amount of the sec_1017 limitation is zero without the bases in the contributed_property s had insufficient tax_attributes to offset all if any of the cod income excluded from gross_income any discharged amount that does not result in a corresponding tax attribute reduction does not result in a noncapital nondeductible expense and therefore is not treated as tax-exempt_income consequently both prongs of the test for worthlessness under sec_1_1502-19 are satisfied and p will have to include in income its ela in the s stock sec_1_1502-19 even assuming the discharge occurred immediately before or simultaneously with the contribution of the real and depreciable_property the anti-avoidance rule_of sec_1_1502-19 may be asserted in the alternative as grounds for s’s adjusted_basis in the projects equaled dollar_figurem as of date b discharged all but dollar_figuref of the indebtedness it is our understanding that s had no basis in property other than that in the projects or at least an insufficient amount such that the aggregate did not exceed dollar_figuref consequently immediately after the discharge which occurred no later than date s’s tax_attributes available for offset totaled no more than dollar_figurem while its liabilities totaled no less than dollar_figuref if this is incorrect we ask that this issue be submitted for reconsideration we are assuming that in any event s’s total basis in the projects and any other assets excluding the contributed_property was much less than the amount of cod income excluded under sec_108 tl-n-1157-00 applying sec_1_1502-19 and c iii b and requiring p to include in income its ela in the s stock the application of a is not contingent upon having tax_attributes to reduce under sec_108 this raises a strong inference that the only reason p forfeited the bases in the contributed_property was to avoid triggering its ela in the s common_stock under sec_1_1502-19 and c iii b therefore pursuant to sec_1_1502-19 the simultaneous contribution of property is not taken into account for purposes of applying sec_1_1502-19 and c iii b s would thus have no tax_attributes as previously discussed to reduce and p would be required to include in income its ela in the s stock application of sec_1_1502-19 and the anti-avoidance rule as another alternative it can be argued that the worthlessness test under sec_1_1502-19 is satisfied under the theory that all of s’s assets were disposed of in substance in exchange for relief from indebtedness pursuant to sec_1_1502-19 an asset of s is not considered to be disposed of or abandoned to the extent the disposition is in complete_liquidation of s or is in exchange for consideration other than relief from indebtedness therefore an asset of s is considered disposed of or abandoned to the extent the disposition is in exchange for relief from indebtedness it is clear from the ar agreement and the purchase agreement that b forgave the indebtedness in excess of the fair_market_value of the projects to facilitate their sale and realize the proceeds in lieu of foreclosing on the projects and selling them itself indeed sec_3_1 of the purchase agreement required the buyer of the projects to pay the purchase_price by wire transfer directly to b on behalf of s clearly the disposition of the projects and related assets was in exchange for relief from indebtedness of course the contribution of real_property provided s with additional assets that were not disposed of during the taxable_year however the anti-avoidance rule is clearly implicated p formed s with the intention of having it construct hydroelectric plants that would convert rainfall into electricity which s was planning to sell to electric utility companies representatives of p have stated that they transferred the real_property to s for the purpose of converting s into p’s real_property holdings entity as opposed to furthering s’s business of constructing hydroelectric plants and selling electricity to utility companies absent the contribution of the real_property s would be deemed worthless under sec_1_1502-19 because the contributed_property was wholly unrelated to the business s was created to pursue and in which it generated only tl-n-1157-00 losses and became insolvent there is a strong inference that the principal purpose for contributing the property to s was to avoid being deemed worthless under sec_1_1502-19 and having to include in income the ela accordingly under sec_1_1502-19 the simultaneous contribution of property would not be taken into account for purposes of applying sec_1_1502-19 and c iii a s would thus have disposed of substantially_all of its assets and p would be required to include in income its ela in the s stock application of the anti-avoidance rule precludes attribute reduction in the context of applying sec_1_1502-19 s should not be required to reduce basis in the contributed_property under sec_108 or sec_1017 sec_1_1502-80 provides in general that the internal_revenue_code or other law shall be applicable to the group to the extent the regulations do not exclude its application here in applying sec_1_1502-19 the simultaneous contribution of property is not to be taken into account for purposes of applying sec_1_1502-19 and either c iii a or c iii b in so doing sec_1_1502-19 precludes the reduction of basis under sec_108 and sec_1017 accordingly pursuant to sec_1_1502-80 for purposes of applying sec_1_1502-19 in this case s should not be required to reduce basis in the contributed_property under sec_108 or sec_1017 case development hazards and other consideration sec_1 our response on issue takes that position that the loan is nonrecourse accordingly the entire transaction is taxed as a gain under sec_61 and no part of the taxpayer’s income is from discharge_of_indebtedness as a result no amount is includible on account of the taxpayer’s insolvency under sec_108 this conclusion is driven as much by the parties’ characterization of the loan as limited recourse as by any specific term of the agreement tl-n-1157-00 p maintains that the real_property p contributed to s had a fair_market_value of dollar_figurej p reported a sales_price of dollar_figuren s sold the assets to the third party for dollar_figuref our analysis touches on the question whether accrued but unpaid interest is considered to be part of the amount_realized for purposes of determining gain_or_loss and cites 856_f2d_1169 8th cir on this point because the contributed_property was wholly unrelated to the business s was created to pursue and in which it generated only losses and became insolvent there is a strong inference that the principal purpose for contributing the property to s was to avoid being deemed worthless under sec_1_1502-19 and having to include in income the ela should the taxpayer raise a plausible reason otherwise we are available to discuss it further please call if you have any further questions heather c maloy by clifford m harbourt senior technician reviewer branch income_tax accounting
